DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 6/17/2022 has been considered and entered in the record. Amended Claims 1-20 are under consideration. The rejections of record are withdrawn in view of Applicants’ amendments and arguments. The following new rejections are made. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and  4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya (US 2015/0318139).
	With respect to Claim 1, Amemiya  discloses a method comprising selecting an area  of a substrate  (Figure 1, 5, Si substrate) that includes a fiducial (Figure 1, reference marker 6 ) ; forming  a shield (Figure 1, 13) on the substrate  (Figure 1, 5) proximate the fiducial, wherein the shield has a shield height (paragraph 28) ; and processing the substrate (Figure 1, 1a and 1b and corresponding text, and paragraph 29) in a selected area.  In Figure 1, the shield (13) appears to be situated at a distance of less than two shields from the fiducial (6). In Figure 6, the shield (13) is adjacent to the fiducial (6). Moreover, Amemiya discloses the thickness of the shield is greater than the reference marker. See paragraph 28. Furthermore,  Amemiya discloses calculating the area which is shielded. See paragraphs 30-32. 
However, Amemiya does not explicitly  disclose “the shield is situated at a distance of less than two shields from the fiducial”; and  “wherein the shield  is situated between a processing area and the fiducial”. 
 
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to arrive at the presently claimed limitations, as a matter of optimization of the area shielded (to optimize the processed area) and thickness of the shield (to optimize the protection provided). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). Furthermore, shifting location of components is prima facie obvious. See In re Japikse, 86 USPQ 70 (CCPA).
	Moreover, it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to arrive at the presently claimed limitation wherein the shield  is situated between a processing area and the fiducial, as Amemiya discloses the shield would have would have multiple openings (Figures 8-9, 24), and therefore a portion of the shield would be situated between a fiducial in a portion of the processing area, and another portion of the processing area. Moreover, duplication of parts (processing area, surrounded by shield (Figure 13), would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 124 USPQ 378(CCPA 1960). 

With respect to Claim 4, Amemiya is  relied upon as discussed above. Moreover, Amemiya discloses rectangular shaped shields situated about the fiducial. See Figures 13 and 15 and corresponding text. 
	However, Amemiya  differs from the Claims at hand in that it does not disclose that the shield is U shaped. 
With respect to Claim 4, it would have been prima facie obvious to one of ordinary skill in the art to arrive at the present limitation of a U shaped shield, as changes in shape are prima facie obvious in the absence of unobvious results. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966). In the present case the shape would be determined by the area to be shielded, and would be obvious to one of ordinary skill in the art.

With respect to Claim 5, Amemiya  discloses the shield extends along a line. See Figure 7 and corresponding text.
	With respect to Claim 6, Amemiya discloses the substrate is processed in the selected area by charged particle beam (CPB) milling. See paragraph 70.
	With respect to Claim 7, Amemiya makes obvious the limitation  “a height of the shield is at least one quarter of a distance from the shield to a distal financial alignment feature”, as a matter of optimization, for the reasons as discussed above with respect to Claim 1.
	With respect to Claim 8, Amemiya  makes obvious the limitation “the height of the shield is at least one-half of a distance from the shield to the distal fiducial alignment feature”, as a matter of optimization, for the reasons as discussed above with respect to Claim 1. 
	With respect to Claim 9, Amemiya makes obvious the limitation “the height of the shield is at least the distance from the shield to the distal fiducial alignment feature”, as a matter of optimization, for the reasons as discussed above with respect to Claim 1. 
	With respect to Claim 10, Amemiya makes obvious the limitation “the selected area of the substrate processed with CPB milling is situated less than the distance from the shield to the distal fiducial alignment feature. See Figure 1 and corresponding text; and paragraph 70. 
With respect to Claim 11, Amemiya makes obvious the limitation “ a height of the shield is at least one-quarter of a distance from the shield to a distal fiducial alignment feature”,  as a matter of optimization, for the reasons as discussed above with respect to Claim 1. 

With respect to Claim 12, Amemiya discloses a substrate  (Figure 1, 5) comprising a fiducial (Figure 1, reference marker 6) defined on the substrate; and a shield (figure 1, 13) having a shield height (paragraph 28), and situated on the substrate. Moreover, Amemiya discloses a processing area on the substrate (Figure 1, 5a). See Figure 1 and corresponding text; Example 2, page 5, electron beam lithographic drawing to form patterns, such as trench in layer 14 of Figure 5.
However, Amemiya does not explicitly disclose “the shield is situated at a distance of less than two shield heights from the fiducial”; and  “wherein the shield  is situated between a processing area and the fiducial”. 
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to arrive at the presently claimed limitations pertaining to heights and distance, as a matter of optimization of the area shielded (to optimize the processed area) and thickness of the shield (to optimize the protection provided). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). Furthermore, shifting location of components is prima facie obvious. See In re Japikse, 86 USPQ 70 (CCPA).
Moreover, it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to arrive at the presently claimed limitation wherein the shield  is situated between a processing area and the fiducial, as Amemiya discloses the shield would have would have multiple openings (Figures 8-9, 24), and therefore a portion of the shield would be situated between a fiducial in a portion of the processing area, and another portion of the processing area. Moreover, duplication of parts (processing area, surrounded by shield (Figure 13), would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 124 USPQ 378(CCPA 1960). 
	With respect to Claim 13, Amemiya discloses the substrate is a semiconductor substrate. See paragraph 28. 
	With respect to Claim 14, and the limitation “the shield is formed by ion or electron beam assisted chemical vapor deposition”, the limitation is defined by the product (in the present case the tungsten shield) and in the absence of any structural difference defined by the process, is anticipated . See MPEP 2113.
2113 Product-by-Process Claims [R-10.2019]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

With respect to Claim 15, Amemiya disclose the shield is formed of one or more of tungsten, platinum and carbon. See paragraph 28.

With respect to Claim 16, Amemiya is  relied upon as discussed above. Moreover, Amemiya discloses rectangular shaped shields situated about the fiducial. See Figures 13 and 15 and corresponding text. 
	However, Amemiya  differs from the Claims at hand in that it does not disclose that the shield is U shaped. 
With respect to Claim 16, it would have been prima facie obvious to one of ordinary skill in the art to arrive at the present limitation of a U shaped shield, as changes in shape are prima facie obvious in the absence of unobvious results. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966). In the present case the shape would be determined by the area to be shielded, and would be obvious to one of ordinary skill in the art.

	With respect to Claim 17, the shield is a linear ridge. See Figure 7 and corresponding text of Amemiya.
	With respect to Claim 18, Amemiya discloses further comprising an ion beam milled feature in the processing area. See paragraph 70.  
	With respect to Claim 19, Amemiya makes obvious the limitation “the shield is situated at a distance of less than the shield height from the fiducial”, for the reasons as discussed above with respect to Claim 12.
	With respect to Claim 20, Amemiya makes obvious the limitation “ discloses comprising an ion beam milled feature (trench)  in the processing area, wherein the ion beam milling feature is at a distance of less than the shield height from the shield”, for the reasons as discussed above with respect to Claim 12. See also paragraph 70 of Amemiya. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya  (US 2015/0318139)  as applied to claims 1 and 4-20  above, and further in view of Hiroshi et al (JP H05129389).
	Amemiya is relied upon as discussed above. 
	However,  Amemiya does not disclose the use of ion beam assisted CVD tungsten deposition as required by the Claims at hand.
	Hiroshi et al is simply relied upon to disclose the use of  ion beam assisted CVD tungsten deposition to form a semiconductor structure. See the Abstract.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use  ion beam assisted CVD tungsten deposition in the process of Amemiya , for its known benefit in the art of forming a tungsten structure as disclosed by Hiroshi et al. The use of a known method, for its known benefit, formation of a tungsten structure would have been prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 2, Hiroshi et al  disclose formation with ion beam assisted chemical vapor deposition (CVD), electron beam assisted CVD, or laser beam assisted CVD. See the Abstract.
With respect to Claim 3, Amemiya  discloses the shield is formed of one or more tungsten, carbon or platinum. See paragraph 28. Moreover, Hiroshi et al disclose the formation of tungsten in its Abstract.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AGG
September 13, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812